IN THE UNITED STATES COURT OF APPEALS

                               FOR THE FIFTH CIRCUIT



                                     No. 02-30825
                                   Summary Calendar



      ROBERT N. CREAMER;
      CREAMER BROTHERS, INC.,

                                                       Plaintiffs-Appellants,

                                          versus

      LISA ANNETTE HICKS, also known
      as Lisa Whitney; NELSON W. CAMERON,

                                                       Defendants-Appellees.


                  Appeal from the United States District Court for
                         the Western District of Louisiana
                             (USDC No. 01-CV-1936)
          _______________________________________________________
                                February 4, 2003


Before REAVLEY, BARKSDALE and CLEMENT, Circuit Judges.

PER CURIAM:*

      We affirm for the following reasons:

      1. We essentially agree with the reasoning of the report and recommendation of

      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
magistrate judge below. Specifically, we agree that appellant Creamer’s complaint did

not state a federal claim under FED. R. CIV. P. 60(b) for fraud on the court.

       2. The magistrate judge did not err in taking judicial notice of the evidence

presented in the related case. “Normally, in deciding a motion to dismiss for failure to

state a claim, courts must limit their inquiry to the facts stated in the complaint and the

documents either attached to or incorporated in the complaint. However, courts may also

consider matters of which they may take judicial notice.” Lovelace v. Software Spectrum

Inc., 78 F.3d 1015, 1017-18 (5th Cir. 1996). A judge may take judicial notice of the

record in a prior related proceeding over which he presided. See Santibanez v. Wier

McMahon & Co., 105 F.3d 234, 240 (5th Cir. 1997); McDonald v. Blackburn, 806 F.2d

613, 621 (5th Cir. 1986); In re Corrugated Container Antitrust Litig., 752 F.2d 137, 143

(5th Cir. 1985).

       3. The district court did not abuse its discretion in denying leave to amend, as

Creamer does not persuade us that an amended complaint would have stated a federal

claim. See Pan-Islamic Trade Corp. v. Exxon Corp., 632 F.2d 539, 546 (5th Cir. 1980).

       AFFIRMED.




                                              2